UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7395



CALVIN EUGENE CLARK, JR.,

                                              Plaintiff - Appellant,

          versus


T. AYALA, Senior Deputy; DEPUTY WEATHERS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-482-2)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Eugene Clark, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Calvin Eugene Clark, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice for failure to exhaust administrative remedies.               The

district   court   properly   required    exhaustion    of   administrative

remedies under 42 U.S.C. § 1997e(a) (2000).          Because Clark did not

demonstrate   to    the   district   court    that     he    had   exhausted

administrative remedies or that such remedies were not available,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion.      Accordingly, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -